United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  January 18, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40540
                           Summary Calendar


                      United States of America,
                         Plaintiff-Appellee,

                                versus

  Three Hundred Sixty-Nine Thousand Nine Hundred Eighty Dollars
               ($369,980) in United States Currency
                            Defendant,

                Francelia Garcia, Abdiel Garcia Garcia
                         Claimants-Appellants

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                        USDC No. C-04-315
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     This is an appeal of a civil forfeiture action brought by the

United States pursuant to 21 U.S.C. § 881(a)(6) and 18 U.S.C. §

981(a)(1)(A).     Claimants, the Garcias, asserted claims to the

$369,800 that was the subject matter of the action and filed a

motion for judgment as a matter of law; additionally, they filed a

motion to suppress evidence.      The district court denied their

motion to suppress and motion for judgment as a matter of law.          It

issued a judgment in favor of the plaintiff, in accordance with the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
jury   verdict,   that    the    currency     in   question   was    subject     to

forfeiture, because it either represented the proceeds of a drug

trafficking     offense   or    was   used    or   intended   to    be    used   to

facilitate the commission of an illegal drug offense.

       The currency at issue was seized by Trooper Rios of the

Department of Public Safety after he discovered it during a search

of a 2004 pickup truck driven by Abdiel Garcia Garcia (“Garcia”)

and owned by his sister-in-law.         Rios stopped Garcia for speeding

on U.S. Highway 77 south of Kingsville, a route commonly used to

smuggle drugs and drug currency.             He noticed that Garcia’s hands

were shaking, and Garcia avoided eye contact.                 Garcia explained

that he was returning from Houston where he had taken his wife to

visit relatives for Christmas (which was later discovered to be

untrue).    Based upon Garcia’s conduct, Rios asked Garcia if he

could “check the car.”           Garcia assented.         During the ensuing

search, Rios noticed that the screws securing the back seat were

shiny, indicating that they had recently been replaced.                  Rios felt

behind the rear seat by placing his hand where the seat meets the

back and felt a metal plate and a bundle of money, which turned out

to be wrapped in cellophane and secured with duct tape. Initially,

Garcia stated that the money belonged to his brother (which was

later discovered to be untrue).

       Garcia   was   arrested    and   given      his   Miranda    warning;     he

thereafter refused to answer questions. The vehicle was impounded.

Later, Trooper Correa, a certified dog-trained trooper, brought

Nico, a canine trained to detect methamphetamine, heroin, cocaine,
and marijuana, to search the vehicle.    Nico alerted on the driver

side rear door and when allowed into the vehicle, alerted upon the

back seat.   The troopers disassembled the rear seat and found a

specially-installed compartment containing five more bundles of

cash, wrapped and secured in the same manner as the initial bundle.

     Garcia claims that he saved the money in 2001 and 2002 from

selling Mexican-imported vegetables in the United States. However,

he filed no tax returns in 2000, 2001, or 2002; in 2003, his tax

return showed an income of $27,918.00.   He further asserts that he

was returning from a trip to Houston, Texas.   According to Garcia,

he traveled to Houston to meet a friend, Jesus Melendez, who was to

assist him by taking him to stores to purchase farm equipment.

Garcia avers that upon arrival in Houston, he discovered that

Melendez would not be able to travel to Houston to meet him, so he

headed home with no equipment.

     On appeal, the Garcias first argue that there was insufficient

evidence to support the jury verdict that the currency represents

the proceeds of a drug trafficking offense, or that it was used or

intended to be used to facilitate the commission of an illegal drug

offense. We disagree. While we review a trial court’s conclusions

of law de novo, we uphold a jury’s verdict unless it lacks a

legally sufficient basis.   Interstate Contracting Corp. v. City of

Dallas, Tex., 407 F.3d 708, 712 (5th Cir. 2005).     We review the

evidence and all reasonable inferences in the light most favorable

to the jury’s verdict.      Id.   In the instant case, when taken

together, the quantity of currency, the method of packaging and
concealment of the currency in a specially-built compartment, the

location of the traffic stop on a known smuggling route, the drug

dog alert, the Garcias’ lack of income, Garcia’s absurd explanation

for the presence of the currency, and his behavior during the

traffic stop is sufficient evidence to support the jury verdict.

     The Garcias assert secondly that the district court erred in

denying their motion to suppress all fruits of the search of the

vehicle.   The Government argues that this court lacks jurisdiction

to review this issue, as the Garcias appealed only the district

court’s judgment in favor of the plaintiff and order denying the

Garcias’ motion for judgment as a matter of law.    We disagree.   “An

appeal from a final judgment preserves all prior orders intertwined

with the final judgment. . . .”    Cook v. Powell Buick, Inc., 155

F.3d 178 (5th Cir. 1998).

     Exercising our jurisdiction to review this issue, we find no

error in the district court’s denial of the Garcias’ motion to

suppress evidence.   Trooper Rios did not possess a search warrant

or probable cause to search the interior of the pickup.     However,

Garcia consented to the search of the vehicle, and consent is a

well-recognized exception to the usual requirement of a warrant or

probable cause.    United States v. Watson, 432 U.S. 411 (1976);

Schneckloth v. Bustamonte, 412 U.S. 218 (1973). Nevertheless, that

consent must be freely and voluntarily given.       United States v.

Hurtado, 905 F.2d 74 (5th Cir. 1990)(en banc).     Fifth Circuit case

law suggests the following factors for consideration of whether a

search was voluntary: (1) the suspect’s custodial status; (2) the
presence of coercive police procedures; (3) the extent and level of

the suspect’s cooperation with the police; (4) the suspect’s

awareness of his right to refuse to consent; (5) his education and

intelligence; and (6) his belief that no incriminating evidence

will be found.   United States v. Ponce, 8 F.3d 989, 997 (5th Cir.

1993).   The record shows that Garcia was not in custody at the time

of his consent and that he was not subjected to any coercive

procedures.    Garcia was fully cooperating with the police, and

while there is no evidence of his awareness of his right to refuse

to consent, proof of such is not required to show that his consent

was voluntary.   Schneckloth, 412 U.S. at 248; Ponce, 8 F.3d at 997.

Further, there is no reason to question Garcia’s intelligence, and

Garcia believed that no incriminating evidence would be found, as

the money in question was concealed in a compartment located

under/behind the back seat.

     The Garcias alternatively assert that the search exceeded the

scope of the consent given.    In this case, the Trooper Rios asked

if he could “check the car.”   Garcia simply replied, “yes.”   Under

Fifth Circuit case law, when a defendant chooses not to place any

explicit limitation in his response to an officer’s general request

to search, this is evidence of general consent.   See United States

v. Mendoza-Gonzalez, 318 F.l3d 663, 667 (5th Cir. 2003).

     The Garcias’ third argument is that the district court erred

in denying a hearing to determine whether drug-detection dog

evidence was sufficiently reliable.     We disagree.    The Garcias

filed a motion to exclude the dog alert evidence but did not
request any hearing. Nor did their motion to exclude evidence even

mention any Daubert concerns. Regardless, we agree with our sister

circuits that while district courts have a general gate-keeping

duty under Daubert, the obligation does not require the court to

hold a separate hearing.        U.S. v. Jawara, 462 F.3d 1173 (9th Cir.

2006);   U.S.    v.    Charley,   189   F.3d   1251   (10th    Cir.    1999).

Furthermore, a Daubert hearing is “the wrong procedural tool to

challenge the reliability of a drug detection dog.”                   U.S. v.

Berrelleza, 90 Fed.Appx. 361 (10th Cir. 2004)(unpublished); United

States v. Outlaw, 134 F.Supp.2d 807 (W.D.Tex.2001).

     Finally the Garcias aver that the trial court erred in its

responses   to   two    jury    questions.     We   review    for   abuse   of

discretion. Battle v. Memorial Hospital at Gulfport, 228 F.3d 544,

555 (5th Cir. 2000).           We do not find that the trial judge’s

definition of the words “preponderance” or “prejudice” constitute

an abuse of discretion.        Likewise, we find no abuse of discretion

in the trial judge’s selection of testimony to be re-read to the

jury, as this testimony was responsive to the jury’s question.

     For the foregoing reasons, we AFFIRM.